Weaver, J.
Plaintiff wife, who commenced an action for separate maintenance, appeals from a decree of divorce granted her husband upon his cross-complaint. The record on appeal does not contain a statement of facts.
The sole question is whether the court’s finding of fact
•“Plaintiff has been guilty of cruel treatment of the defendant and inflicted upon him personal indignities rendering life burdensome. Plaintiff has refused to treat defendant as a husband, refused to associate with defendant’s friends and continually embarrassed defendant in front of his friends by her conduct and remarks, refused to cook meals for defendant, persisted in spending long periods of time with her family away from the apartment of the parties, and nagged and harassed defendant while they were together, all to the extent that it is no longer possible for the defendant to live with plaintiff as his wife. The parties have lived separate and apart since on or about June 7, 1957.”
is sufficient to sustain the decree of divorce.
The decree must be affirmed upon the authority of Sabot v. Sabot, 97 Wash. 395, 166 Pac. 624 (1917), wherein the findings of fact were less specific than in the instant case. See, also, Bloom v. Bloom, 57 Wash. 23, 106 Pac. 197 (1910); Burg v. Burg, 173 Wash. 273, 22 P. (2d) 664 (1933).
The judgment is affirmed.
. Hill, C. J., Donworth, Rosellini, and Foster, JJ., concur.